—Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered August 28, 1991, convicting him of attempted robbery in the second degree, grand larceny in the fourth degree, and criminal possession of a weapon in *735the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see also, People v Johnstone, 131 AD2d 782; People v Dekle, 83 AD2d 522, affd 56 NY2d 835). Moreover, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]; People v Prochilo, 41 NY2d 759).
The sentence imposed was not excessive (People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.